Title: To Thomas Jefferson from James Oldham, 29 October 1805
From: Oldham, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Richmond 29th October 05—
                  
                  Mr. La Poype’s conductor for Raising of water is likely to become useful in richmond, and am at a Los for the proper construction of the valvs as at B, whare Two valvs are closely conected Cpt. Quorrier is anctious to put the conductor in practice and desirs me to Gain some information on the construction:—when at a lasure moment you will please Sir, to give me an explenation on a bit of paper it will be ever graitfully riMember’d by Sir—
                  Your Most. Hm. and Obt. Sevt.
                  [GRAPHIC IN MANUSCRIPT]
                  
                     Jams. Oldham.
                  
               